Order filed May 4, 2021.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00811-CV
                                    ____________

                      ANTHONY SAINT VAL, Appellant

                                          V.

 PATRICIA HILL, VICE-PRESIDENT OF GLENCAIRN ASSOCIATION
                  BOARD OF DIRECTORS, Appellee


                On Appeal from County Civil Court at Law No. 3
                             Harris County, Texas
                       Trial Court Cause No. 1129479

                                      ORDER

      On January 25, 2021, appellant filed a brief that is not in compliance with
the Texas Rules of Appellate Procedure. The brief fails generally to comply with
the rules by failing to (1) state concisely all issues presented for review, (2) contain
a succinct, clear, and accurate statement of the arguments made in the body of the
brief, and (3) contain a clear and concise argument for the contentions made with
appropriate citations to authorities and to the record. See Tex. R. App. P. 38.1(f),
(h), and (i).

       Accordingly, we order appellant’s brief filed January 25, 2021, stricken.
Appellant is ordered to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the date of this order. See Tex. R. App. P. 38.1.

       If appellant files another brief that does not comply with Rule 38, the court
may strike the brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief. See Tex. R. App. P. 38.9(a). Pursuant to Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a brief in accordance with Rule 38, the appeal will be dismissed for want of
prosecution. See Tex. R. App. P. 38.8(a)(1).



                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.